NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALLERGAN, INC., ALLERGAN USA, INC.,
ALLERGAN SALES, LLC, ENDO
PHARMACEUTICALS SOLUTIONS, INC.,
AND SUPERNUS PHARM_ACEUTICALS, INC.,
Plaintiffs-Appellants,
V.
WATSON LABORATORIES, INC. - FLORIDA,
Defenclant-Appellee, _
AND
SANDOZ, INC.,
Defendcmt-Appellee,
AND
PADDOCK LA.BORATORIES, INC.,
Defendant-Appellee.
2012-1310
Appea1 from the United States District C0urt for the
District of De1aWare in consolidated case n0. 09-CV-0511,
Chief Judge Greg0ry M. S1eet.
ON MOTION

ALLERGAN V. WATSON LABS 2
ORDER
Sandoz Inc. moves for reconsideration of this court's
Apri1 27, 2012 order expediting the briefing schedu1e.
Upon consideration thereof
IT Is ORDERED THAT:
The motion for reconsideration is denied
FOR THE CoURT
MAY 0 1 2012 /sf Jan Horbaly
Date J an Horbaly
C1erk
cc: Jonathan E. Singer, Esq.
Char1es A. Weiss, Esq.
Deanne E. Maynard, Esq.
F|LED
wendy M' Wa”d’ ESq' u.s.`coun1m=APPeALsF0n
38 msFznsnALc1ncu\1
mm 01201z
JAN HURBA|.V
CI.ERK